                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EMR                                                 271 Cadman Plaza East
F. #2018R01310                                      Brooklyn, New York 11201



                                                    December 14, 2020

By ECF

The Honorable Roslynn R. Mauskopf
Chief United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Amaury Abreu, et al
                      Criminal Docket No. 20-433 (RRM)

Dear Judge Mauskopf:

                The government respectfully writes to request a protective order, pursuant to
Federal Rule of Criminal Procedure 16(d)(1), that would prevent the dissemination of certain
materials (the “Protected Discovery”)1 beyond the defendants, their attorneys and other
members of the defense teams. The government also respectfully requests that the Court
order that this discovery material be returned upon the conclusion of the case. As set forth
below, the government makes this application because there is reason to believe that the
dissemination of such materials beyond the defendants and their attorneys in this case will
jeopardize the safety of witnesses and their families and the integrity of ongoing


1
  The Protected Discovery includes: (a) documents, records, reports and other information,
including, but not limited to, audio and video recordings, as well as transcripts and
translations of such recordings and materials, that could lead to the identification of potential
witnesses, including civilian witnesses, confidential informants or sources, and cooperating
witnesses; (b) information related to ongoing investigations, including information that could
identify the targets or such investigations; (c) witness statements provided pursuant to 18
U.S.C. § 3500; and (d) personal identifying information (“PII”) (including names, addresses,
phone numbers, dates of birth, passport numbers, Social Security account numbers or other
identifying numbers, photographs and contact information) of the defendants or of other
individuals.
investigations in this district and other districts and jurisdictions. A proposed order is
attached hereto as Exhibit A for the Court’s consideration.

I.     Background

                 By way of background, on November 5, 2020, a grand jury sitting in the
Eastern District of New York returned an indictment charging the defendants Amaury Abreu,
Julio Bautista and Gustavo Valerio with (i) one count of conspiracy to import five kilograms
or more of a substance containing cocaine, in violation of Title 21, United States Code,
Sections 952 and 963, and (ii) one count of conspiracy to distribute and possess with intent to
distribute five kilograms or more of a substance cocaine, in violation of Title 21, United
States Code, Sections 841 and 846. The indictment also charges Julio Bautista and Cesar
Diaz-Bautista with one count of possession of five kilograms or more of cocaine with intent
to distribute it, in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A)(ii)(II).
              As alleged in the indictment, Abreu, Bautista and Valerio are all members of a
multinational drug trafficking organization (“DTO”) with distributors in the New York-
metropolitan area and the Dominican Republic. Between at least January 2016 and October
2020, the DTO imported multi-kilogram quantities of cocaine into the United States through a
variety of means, including by sending drug couriers on flights to the United States, concealing
narcotics in mail and tractor trucks that enter the United States from Mexico, and concealing
narcotics in produce shipments that are imported into the United States. Since 2016, law
enforcement agents have seized more than 350 kilograms of cocaine belonging to the DTO.

               In addition, on January 2, 2020, law enforcement agents in Nassau County
searched a house belonging to Julio Bautista and Cesar Diaz-Bautista pursuant to a search
warrant signed by a judge in Nassau County Supreme Court. During the execution of the
warrant, the agents seized approximately 5.8 kilograms of cocaine, approximately $4,300, a
cocaine press, a mechanical trap table, digital scales, a money counting machine and numerous
items of drug packaging equipment.

II.    Applicable Law

                Rule 16(d)(1) states that, “[a]t any time the court may, for good cause, deny,
restrict, or defer discovery or inspection, or grant other appropriate relief.” Id. The
commentary to Rule 16 provides that, “[a]mong the considerations to be taken into account
by the court will be the safety of witnesses and others, a particular danger or perjury or
witness intimidation, the protection of information vital to the national security, and the
protection of business enterprises from economic reprisals.” Fed. R. Crim. P. 16 advisory
committee’s note (1966 amend.). The final decision on whether to enter such an order is
within the district court’s discretion, and such an order will not be overturned absent an
abuse of that discretion. See United States v. Delia, 944 F.2d 1010, 1018 (2d Cir. 1991).




                                                2
               Similarly, the Jencks Act does not create a proprietary right to any government
witness’s statements. See 18 U.S.C. § 3500. The Act requires only that the government
make these statements available to the defendants for the purposes of cross-examination, and
defines the timing of such disclosures. See id.; see also United States v. Garcia, 406 F. Supp.
2d 304, 305 (S.D.N.Y. 2005) (“Jencks requires the Government to produce copies of its
witnesses’ statements for inspection by the defense, for purposes of cross-examination. It
does not give defendants a property interest in such statements, or require the multiplication
of copies of internal prosecution notes or reports for whatever use the defendants choose to
make of them.”). Indeed, in Garcia, the court explained:

               There will be cases, however, in which a casual attitude toward
               the handling of 3500 material is ill advised . . . . In particular, the
               wide dissemination of statements by cooperating witnesses who
               are regarded as “snitches” or “rats” by their criminal associates .
               . . poses obvious dangers. It is not enough to say, as the
               defendants argue in this case, that the damage is done by the mere
               disclosure that a witness has cooperated with the authorities.
               Hard evidence of the witness’s betrayal can facilitate retaliation
               or intimidation of the witness. It is therefore appropriate, in a case
               where such retaliation may be feared, to restrict the circulation of
               such material.

Id. at 306.

               Accordingly, courts have routinely granted protective orders regulating the
dissemination of information in criminal cases. See United States v. Gangi, No. 97-CR-
1215, 1998 WL 226196, at *4 (S.D.N.Y. May 4, 1998) (ordering that information disclosed
under protective order “[s]hall be used only by defendants and their counsel solely for
purposes of this action”); United States v. Salemme, 978 F. Supp. 386, 390 (D. Mass. 1997)
(requiring government to make certain disclosures and ordering that those disclosures be
used “solely for the purpose of litigating matters in this case”); see generally United States v.
Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986) (“Discovery, whether civil or criminal, is
essentially a private process because the litigants and the courts assume that the sole purpose
of discovery is to assist trial preparation. That is why parties regularly agree, and courts
often order, that discovery information will remain private.”) (citation omitted). In the
context of traditional organized crime, whose tactics include obstructing justice and
threatening witnesses, courts have routinely limited the dissemination of discovery. See, e.g.,
Order on Motion for Discovery, United States v. Basciano, No. 03-CR-929 (NGG), Dkt. No.
602 (E.D.N.Y. Jun. 30, 2006) (reaffirming prior protective order preventing dissemination of
Jencks Act material and return of that material in light of “(1) evidence of Defendants’
participation in violent acts within a criminal conspiracy that has been involved in witness
tampering; (2) the Government’s plan to present witnesses whose locations were
undisclosed; and (3) the widespread distribution of 3500 material to members of the
Bonanno organized crime family and members of the federal defense bar by the defendant
Joseph Massino and his trial counsel, respectively, in a prior related case”); United States v.

                                                 3
Gotti, No. 02-CR-743, 2004 WL 2274712, at *3 (S.D.N.Y. Oct. 7, 2004) (noting that within
RICO indictment, there “are multiple charges suggesting a willingness to employ violence
and coercion against anyone who would cooperate with authorities against the Gambino
Family”); United States v. Gotti, No. 02-CR-743, 2002 WL 31946775 (E.D.N.Y. Jun. 10,
2002) (holding that defendant, Peter Gotti, a member of the Gambino crime family, should
be detained without bail, based on the government’s evidence that the Gambino family had
used “violence and murder to prevent the testimony of witnesses who the [Gambino] family
have viewed as a threat”).

III.   Argument

                The government will disclose the Protected Discovery pursuant to its
obligations under Rule 16 and 18 U.S.C. § 3500, which includes materials that could lead to
the identification of potential witnesses, including civilian witnesses, confidential informants
or sources, and cooperating witnesses, as well as information related to ongoing
investigations and evidence of other crimes in addition to the ones charged here. The
Protected Discovery also includes a large number of financial records that contain personal
identifying information of the defendants and other individuals.

               The government submits that, by entering the order, the Court will safeguard
the defendants’ respective privacy interests, as well as those of the individuals whose
information is contained in the materials, while at the same time permitting the defendants
timely access to materials and information that will assist them in preparing for trial in the
most efficient way.

               Without the proposed limitations on the dissemination of the Protected
Discovery, there is reason to believe that the Protected Discovery will be disseminated to
members of the DTO who are not under the supervision or control of the Court, as well as to
other confederates of the defendants who may carry out their orders. Such dissemination
would risk placing cooperating witnesses and their families in grave danger of physical harm,
including death. Furthermore, dissemination of the Protected Discovery will also likely alert
unindicted targets to the existence of ongoing investigations of their criminal activity, as well
as the specific subject matter of an investigation and therefore may lead to the destruction or
concealment of evidence and the flight of targets.

              The defendants will not be prejudiced by the implementation of the proposed
protective order because the defendants and their defense counsel will have access to the
Protected Discovery and may use it to prepare for trial and to conduct cross-examination at
trial.




                                               4
IV.    Conclusion

              For the foregoing reasons, the government respectfully submits that the
requested protective order should be so ordered.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:                 /s/
                                                 Erin Reid
                                                 Assistant U.S. Attorney
                                                 (718) 254-6361

Enclosure (Proposed Order)

cc:    All counsel of record (by ECF)




                                             5
